[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Court having thoroughly and carefully reviewed the record in this CT Page 13734 case including the briefs of the parties and the transcripts dated June 28, 1989 and August 10, 1989, and with the agreement of the parties orders as follows:
Judgment shall enter for the petitioner. The respondent Commissioner of Correction is ordered to adjust the petitioner's present sentence to credit petitioner with 200 days time served to be credited to his present sentences. The Court Order for 200 days time served represents the period of time from January 22, 1989 to August 10, 1989. The respondent is further ordered to calculate and to credit to the petitioner any appropriate corresponding statutory good time which is associated with the 200 days time served.
SO ORDERED.
Dated at New Haven, Connecticut this 9th day of November, 2000.
By the Court
  Blue, J. Judge of the Superior Court